Case 2:19-cv-00300-JRG Document 293 Filed 04/22/21 Page 1 of 2 PageID #: 10814




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GIGAMON, INC.                                §
                                              §
 v.                                           §   Case No. 2:19-cv-00300-JRG
                                              §
 APCON, INC.                                  §


                     MINUTES FOR JURY TRIAL DAY NO. 5
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 22, 2021

OPEN: 08:32 AM                                                          ADJOURN: 02:21 PM

 ATTORNEYS FOR PLAINTIFF:                    See attached.

 ATTORNEYS FOR DEFENDANT:                    See attached.

 LAW CLERKS:                                 Lee Matalon
                                             Will Nilsson
                                             Cason Cole

 COURT REPORTER:                             Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                           Andrea Brunson


   TIME                                           MINUTES
 08:32 AM   Court opened.
 08:33 AM   Exhibits used prior day read into the record.
 08:36 AM   Jury entered the courtroom.
 08:38 AM   Direct examination of Plaintiff’s rebuttal witness, Professor Kevin Jeffay, by Mr.
            McDavit.
 09:16 AM   Cross examination of Professor Kevin Jeffay by Mr. Deoras.
 09:31 AM   Witness excused.
 09:32 AM   Court provided instructions to Jury. Jury excused for the remainder of the day to return
            tomorrow morning at 8:00 AM.
 09:36 AM   Jury excused until tomorrow morning.
 09:38 AM   Court recessed.
 10:17 AM   Court reconvened.
 10:22 AM   The Court began hearing argument on Rule 50(a) motions.
 10:23 AM   Ms. Chen, Ms. Wann, Mr. Silletta and Ms. Weyl presented argument on behalf of the
            Plaintiff. Mr. Deoras and Ms. Schmidt presented argument on behalf of the Defendant.
Case 2:19-cv-00300-JRG Document 293 Filed 04/22/21 Page 2 of 2 PageID #: 10815




   TIME                                          MINUTES
 11:04 AM   The Court DENIED all Rule 50(a) motions brought by Plaintiff and Defendant.
 11:05 AM   Completion of Rule 50(a) motions hearing. Informal charge conference will begin in
            the courtroom following the recess. The formal charge conference will be conducted
            this afternoon.
 11:07 AM   Court recessed.
 01:48 PM   Court reconvened.
 01:51 PM   Formal charge conference started.
 01:51 PM   Mr. Balcof argued for Plaintiff and Ms. Schmidt argued for Defendant.
 02:17 PM   Formal charge conference completed.
 02:21 PM   Court recessed until tomorrow.




                                           2
